Citation Nr: 1213528	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for obstetric problems, surgery complications and pregnancy complications.  

2.  Entitlement to service connection for obstetric problems, surgery complications and pregnancy complications.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an increased rating for migraines, rated as 30 percent disabling from July 17, 2003 to June 13, 2011.  

5.  Entitlement to an increased rating for migraines, currently rated as 50 percent disabling.  

6.  Entitlement to an increased rating for right posterior Achilles tendon bursitis (Haglund's), currently rated as 10 percent disabling.  

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that service connection for depression was denied in an April 2007 rating decision.  The Veteran submitted a notice of disagreement to the rating decision in February 2008.  A Statement of the Case (SOC) was issued in February 2009.  The Veteran submitted a VA Form 9 Substantive Appeal in March 2009.  In November 2011, service connection for adjustment disorder with depressed mood was granted.  As the benefit sought on appeal has been granted, the Board is without jurisdiction over this issue and it will not be discussed in this decision.  

The issues of entitlement to service connection for obstetric problems, surgery complications and pregnancy complications and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for obstetric problems, surgery complications and pregnancy complications was last denied in a May 1992 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

2.  The evidence added to the record since the May 1992 decision is not cumulative or redundant of the evidence previously of record.  

3.  Tinnitus was not manifest in service and is not otherwise attributable to service.  

4.  From July 17, 2003 to June 13, 2011, migraines were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  Migraines are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

5.  Right posterior Achilles tendon bursitis (Haglund's) is manifested by no more than moderate impairment.  


CONCLUSIONS OF LAW

1.  The May 1992 rating decision denying service connection for obstetric problems, surgery complications and pregnancy complications is final.  New and material evidence to reopen the claim for service connection for obstetric problems, surgery complications and pregnancy complications has been received.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  From July 17, 2003 to June 13, 2011, migraines were 50 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

4.  Migraines are no more than 50 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

5.  Right posterior Achilles tendon bursitis (Haglund's) is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in September 2003, March 2006, October 2006 and June 2008. 

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  The Board recognizes that in the September 2003 notice letter the Veteran was not informed of the reason for the last prior denial.  However, in light of the favorable decision on this issue we find that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  With regard to the rating claims, we note that the Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

The Board acknowledges that the Veteran has not been afforded a VA examination in relation to her claim for service connection for tinnitus.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As explained in detail below, the evidence does not indicate that the Veteran's tinnitus is related to service such as to require an examination, even under the low threshold of McLendon.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 




NEW AND MATERIAL EVIDENCE

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In January 1992, the Veteran submitted a claim for service connection for obstetric problems, surgery complications and pregnancy complications.  The Veteran was scheduled for a VA examination in relation to her claim in May 1992.  She did not report for the examination.  In a May 1992 rating decision, service connection was denied.  The RO found that surgical complications of pregnancy will not be held the result of service except when additional disability resulted from treatment therein and they are otherwise directly attributable to unusual circumstances of service.  The RO then related that the Veteran's claim could be considered if she was willing to report for a VA examination.  The Veteran was notified of the denial in June 1992.  The Veteran did not appeal that decision and did submit new and material evidence within the one year appeal period.  The decision became final.  

At the time of the last final denial, the record contained service treatment records to include records showing a cesarean section during service with postoperative development of Staphylococcus infection.  The record also contained the Veteran's January 1992 claim for compensation.  

Since the last final denial in May 1992, the Veteran has submitted a February 2006 statement from Dr. B.  Dr. B stated that the Veteran had been under his care for a number of years and that she reported a history of severe pelvic pain for approximately nine years when he first examined her in 2000.  He stated that her past relevant surgical history included a cesarean section during service with postoperative development of Staphylococcus infection which required opening of the wound and debridement for a period of approximately 12 weeks.  Following resolution of the infection, he stated that she received follow up care for continued pelvic pain.  Based upon her reported symptoms and physical examination, Dr. B suspected that the Veteran had pelvic adhesive disease or scarring of the pelvis.  She subsequently underwent surgery which consisted of a laparoscopy.  He also expressed that she underwent a total abdominal hysterectomy and bilateral salpingooophorectomy in April 2003.  Dr. B opined that, based upon the Veteran's reported history and the documentation contained within her service treatment records, it was more likely than not that the Veteran's condition was the result of service.  

In October 2007, VA examiner Dr. J expressed after review of the Veteran's service treatment records and her available post service records, that the Veteran had cerclage procedure and two c-sections, one of which she had a staph infection with extensive recovery problems.  He stated that it was probable that she did get adhesions internally but he did not have evidence written of this but it would make sense that it did occur.  He then stated that the uterus and the ovaries have been removed since the Veteran was in service and she has not had any further problems.  
 
Via various statements the Veteran has related that she was treated for abdominal pain and abnormal bleeding throughout service.  She relates that her post service treatment records reveal continued treatment for the same and that such symptoms ultimately required her to undergo a hysterectomy to alleviate the symptoms.  

Upon review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for obstetric problems, surgery complications and pregnancy complications has been submitted.  The Veteran's claim for service connection was previously denied because the RO found that surgical complications of pregnancy will not be held the result of service except when additional disability resulted from treatment therein and they are otherwise directly attributable to unusual circumstances of service.  Since the last final denial, evidence has been submitted showing that the Veteran had to undergo a hysterectomy.  Evidence has also been submitted showing a possible link between the Veteran's pelvic pain and obstetric complications and service.  To that end, Dr. B opined that it was more likely than not that the Veteran's condition was the result of service.  The above constitutes new and material evidence.  When viewed in the context of the reasons for the prior denial the evidence is relative and probative of the issue at hand.  Thus, the Board concludes that new and material evidence has been presented to reopen the claim.  Accordingly, the claim is reopened.  

SERVICE CONNECTION

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).

The Board notes that the provisions of 38 U.S.C.A. § 1154 (b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

The Veteran has appealed the denial of service connection for tinnitus.  After review of the evidence the Board finds against the claim.  

Service treatment records reveal normal findings for the ears in February 1989.  At that time, the Veteran denied ear trouble.  Via various statements the Veteran has stated that her tinnitus was due to exposure to hazardous noise levels while performing various duties associated with being a military police person.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  

Here, we find that the Veteran is competent to report ringing in the ears and the circumstances surrounding such.  However, as explained below, we find that the more probative evidence is against the finding that she has tinnitus that is related to service.

To the extent that the Veteran attributes her tinnitus to service, the Board finds that her assertions are not credible.  In this regard, we note that the Veteran denied ear trouble during service and examination revealed normal findings for the ears at that time.  We also note that when the Veteran filed her original claim for benefits within a year of separation, on VA Form 21-526, she did not file a claim for tinnitus nor did she make any mention of any related symptomatology.  

In fact, tinnitus is not shown in the record until the April 2005 claim for compensation.  The Board emphasizes the multi-year gap between discharge from active duty service (1991) and the initial reported symptoms in approximately 2005 (a 14-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Here, the Board is not presented with silence alone but rather normal findings and the denial of pertinent symptomatology during service.  

The Veteran has related that her tinnitus is the result of her duties as a police officer during service.  She has expressed that her tinnitus is due to exposure to hazardous noise levels while performing the duties associated with being military police.  The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and- effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Although the Board has considered the written statements of the Veteran to the extent that any such lay statements are being offered to answer the question of whether the Veteran's claimed tinnitus is related to service, such evidence must fail.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson without the appropriate medical training or expertise, she is not competent to render probative (i.e., persuasive) opinions on this medical matter.  Consequently, the lay assertions as to the etiology of the Veteran's claimed tinnitus have no probative value.

The Board has weighed the Veteran's statements and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the normal findings during service and her denial of ear trouble at that time, and the gap in time between service and her initial report of tinnitus.  The preponderance of the evidence is against the claim for service connection for tinnitus.  Accordingly, the claim is denied.  




RATINGS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  With regard to the migraines, the AOJ has assigned a staged rating.  However, we conclude that the disability has not significantly changed and that a uniform rating is warranted throughout the appeal period.  Regarding the right ankle, we find that the disability has not significantly changed and that a uniform rating is warranted throughout the appeal period.   

Migraines 

The Veteran has appealed the denial of a higher rating for migraines.  The Veteran's disability has been evaluated under Diagnostic Code 8100, which provides as follows: A 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation for characteristic prostrating attacks occurring on an average once a month over the last several months; a 10 percent for characteristic prostrating attacks averaging one in 2 months over the last several months; and a 0 percent rating with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Initially, the Veteran appeals the denial of a rating higher than 30 percent disabling for migraines from July 17, 2003 to June 13, 2011.  To warrant an increased rating during this time period, the evidence must show that the Veteran had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board notes that the claim was received July 17, 2003.  This means that evidence of a change within one year of the date of receipt of the claim must be considered.  However, there is no relevant evidence dated within one year prior to the claim.  38 U.S.C.A. § 5110 (b)(2).  

In the September 2004 VA examination, the Veteran reported that her headaches increased in frequency within the past 10 to 12 years but her other headache characteristics remained the same.  The headaches began in the frontemporal region and radiated to the occiput.  The pain was described as throbbing in character and severe (9 out of 10 in intensity).  The headaches were preceded by visual aura (visual distortion, scintillating scotoma that spread to involve the left half of the visual field followed by throbbing headaches).  However, the visual symptoms would resolve within a few minutes.  The headaches were associated with nausea and vomiting, dizziness, blurred vision, photophobia, and phonophobia.  Each headache was reported to last 12 to 18 hours but could go up to 24 to 30 hours.  She experienced 1 to 4 headaches per month and stated that she was completely functionally disabled during these pain episodes.  Caffeine was cited as an aggravating factor.  

To relieve the pain the Veteran would rest, relax in a dark quiet room and/or wrap a towel around her head.  At that time, she did not take any medication to manage her headaches as she tried some in the past with no clinical benefit.  She also reported chronic daily headaches which never went away.  The headaches were described as localized to the frontotemporal region and fluctuated from mild to moderate intensity.  The headaches were not associated with any other symptoms and she was able to maintain ordinary function during such headaches but they impaired her quality of life.  The Veteran related that she was unemployed and had been since August 2004.  When employed, she took off an average 3 to 4 days off from work during a six month period secondary to headaches.  

Examination revealed that the Veteran was alert and oriented times five.  Her speech was normal, content appropriate and affect normal.  Cranial nerves II to XII were grossly intact and funduscopic examination was unremarkable.  There was no nystagmus, and finger to nose and rapid alternating movements were normal.  Severe and inadequately controlled migraine headaches with aura (classic migraine), chronic daily headaches and depression were diagnosed.  

The Veteran expressed in her February 2005 notice of disagreement that she had been forced to resign from several jobs over the years because of the frequency and severity of her migraines.  In her April 2005 VA Form 9 Substantive Appeal, the Veteran expressed that she was forced to give up a career as a police officer because of the severity of her migraines and that she cannot maintain any gainful employment due to the frequency and severity of her service connected migraines.  In March 2006, the Veteran stated that she was unable to take any medication for her migraines because she was allergic to narcotic medications.  

In March 2005, the Veteran expressed that she had only held physically demanding jobs and that they caused her to have increased headaches.  Per the Veteran, she could not work on a day that she has migraines.  She also related that she was getting more frequent and severe migraines.  

In the counseling record, it was stated that the Veteran had several service connected and non service connected disabilities, and that the combined effects of the disabilities are considered to be severely disabling.  The Veteran reported 1 to 4 migraine headaches accompanied by nausea and vomiting, and photosensitivity.  The headaches could last up to 18 hours and at that time she had not found any medication to relieve them.  It was stated that the Veteran would need an occupation with reduced stress, no physical exertion and flexibility to accommodate the occasional migraine headache.  

In an email sent in March 2006 to the Vocational Rehabilitation and Employment (VR and E) office, the Veteran stated that she was attending community college but missed too many days that semester to finish with a passing grade.  She related that she missed the days because of her service connected migraines.  

In July 2007, the Veteran reported that her migraines had worsened to the point that she was having them every day.  

In the October 2007 VA examination, the Veteran reported having rapid onset frontal and generalized headaches with bursts of light in her visual fields with sonophobia, vomiting and prostration.  Such occurred every 7 to 10 days and increased in frequency since they started.  The Veteran was unemployed at that time.  She was dropped from classes due to missing days and quit her police job due to too many headaches.  She worked as an educational facilitator until 2003.  Stressed seemed to exacerbate her headaches and sleep treated them.  Perfumes or strong odors triggered her headaches.  She did not take narcotics because they seemed to worsen the headaches and increased nausea.  The Veteran had additional mild headaches interictally that threatened to become more severe, and anxiety related to the threat of impending headaches.  It was noted that frequently driving to/from events was interrupted by severe headaches.  

Examination revealed no pain with palpation over the frontal and maxillary sinuses.  There was no photophobia during the examination.  She had normal jaw opening 50mm with bilateral TMJ crepitus.  No pain was evoked in the TMJs during side to side motion or palpation over TMJs.  There was no pain on palpation of mastoid processes and no meningeal signs.  Cranial nerves II to XII were intact.  The examiner stated that the Veteran appeared to have severe prostrating headaches of a predominately migrainous nature with visual auras, vestibular sensitivity and interictal odorant sensitivity which occurred 3 to 4 times a month by the Veteran's report.  In addition, she had milder, more frequent headaches.  Based on a review of the record, the VA examiner found that the Veteran's headaches more likely than not have been slowly increasing in frequency over time.  He stated that she had been treated with multiple medications for headaches but due to the side effects or lack of benefit she presently using avoidance of triggers and rest to treat her condition.  

In the June 2011 VA examination, it was stated that the Veteran started getting headaches after being in service for a year and they progressively worsened.  The headaches started with once every few months but now were 5 to 6 times a week for the past 1 to 2 years.  For the past 12 months she reported weekly, prostrating migraine headaches that last 1 to 2 days.  Worsening migrainous headaches were diagnosed.  The examiner found that the Veteran could not take up a job because of migraine attacks.  The effects on occupation were decreased concentration, lack of stamina and pain.  

Via various statements the Veteran has related having migraine headaches approximately 2 to 4 times a month that last anywhere from 12 to 18 hours to as long as 30 to 40 hours.  She did not take anything for the pain but relieved the pain by going to a dark room and going to bed.  Per the Veteran, it was difficult to maintain employment because of her migraines.

Based on the evidence of record, the Board finds that a rating of 50 percent disabling for migraines prior to June 13, 2011 is warranted.  In this regard, during the time frame in question, the Veteran experienced frequent headaches monthly in which she was completely functionally disabled.  Each headache was reported to last 12 to 18 hours but could go up to 24 to 30 hours.  Her headaches were preceded by visual aura, and were associated with nausea and vomiting, dizziness, blurred vision, photophobia, and phonophobia.  

Also, in July 2007, she reported her migraines had worsened to the point that she was having them every day.  The October 2007 VA examiner stated that the Veteran appeared to have severe prostrating headaches of a predominately migrainous nature with visual auras, vestibular sensitivity and interictal odorant sensitivity with milder and more frequent headaches.  It is shown during this time frame that the Veteran was enrolled in school but missed classes because of her migraines.  We also note that because of the side effects or lack of benefit the Veteran could not take any medication for relief.  Of note, the Veteran remained unemployed during this time frame.  As she was unable to take medication for her disability, it is shown that the Veteran used avoidance of triggers and rest to treat her disability.  As stress seemed to exacerbate her headaches and the Veteran reported that she only held physically demanding jobs which caused increased headaches, we conclude that her disability severely hindered her employability.  Thus, the above evidence justifies a finding of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability prior to June 13, 2011.  

Furthermore, in the June 2011 VA examination, the Veteran reported headaches 5 to 6 times a week for the past 1 to 2 years.  The VA examiner found that the Veteran could not take up a job because of migraine attacks and that the effects on occupation were decreased concentration, lack of stamina and pain.  We cannot conclude that her disability became 50 percent disabling in June 2011.  Rather, there is sufficient evidence to find that the criteria for a 50 percent rating, i.e. very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, were met prior to the June 13, 2011 examination.  Accordingly, a rating of 50 percent disabling for migraines prior to June 13, 2011 is granted.  

Having determined that a uniform rating is warranted throughout this appeal, the Board will next address the issue of whether a rating higher than 50 percent disabling for migraines is warranted.  The Board recognizes the Veteran's assertion that her migraines warrant a higher evaluation; however, 50 percent is the maximum rating available for migraine headaches pursuant to Diagnostic Code 8100.  In this case, no other Diagnostic Code is applicable and the Board cannot identify a diagnostic code that would be more appropriate to the Veteran's disability and her symptoms.

The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a rating higher than 50 percent disabling for migraines.  Accordingly, the claim for a rating higher than 50 percent disabling for migraines is denied.  

Right Ankle

The Veteran has appealed the denial of an increased rating for right posterior Achilles tendon bursitis (Haglund's).  The Veteran's disability is rated as 10 percent disabling.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The Veteran's right posterior Achilles tendon bursitis (Haglund's) is rated under DC 5019-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 5019 represents bursitis (which rates on limitation of motion of affected parts), while DC 5284 addresses foot injuries.  Diagnostic Code 5284 provides that injuries of the foot other than those addressed by other diagnostic codes are rated at 10 percent if moderate, 20 percent if moderately severe, 30 percent if severe, and 40 percent with actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria under Diagnostic Code 5284 is consistent with the functional equivalent of moderate impairment.  To warrant a higher rating under Diagnostic Code 5284 the evidence must show the functional equivalent of moderately severe impairment.  See DeLuca, supra.  

In the September 2004 VA examination, the Veteran reported that she wore a tennis shoe a half size too large which helped with her disability.  She complained of a constant rubbing of the spur on the Achilles tendon from the shoe.  She expressed that she was limited as far as what shoes she can wear.  

Examination revealed peripheral pulses, posterior tibial and dorsalis pedis was 2+ bilaterally without bursitis.  The right foot had a 2.5 cm hard nodule lateral Achilles tendon and there was a 1.5 cm nodule on the lateral side of the left Achilles tendon.  The nodules were nontender but were fixed.  She had full range of motion of all joints of both feet and ankles.  There was no pain with range of motion but some mild tenderness of the right Achilles tendon nodule.  Her gait was normal with no limitations on standing or walking except for when she wore shoes with hard backs against the Achilles tendon that rubbed the nodule.  She had no calluses or skin breakdowns, abnormal weight bearing, valgus, malalignment of the forefoot, vascular skin changes or problems with standing, squatting, supination, pronation and/or rising on the toes.  She was also without hammertoes, high arch, club foot and/or other deformities of the foot.  She did not have flat feet and the Achilles tendon was in alignment.  

Bilateral nodules on the lateral side of the Achilles tendon, right 2.5 cm and left 1.5 cm in size was diagnosed.  An impression was given of minimal bilateral hallux valgus.   There was no fracture or bony lesion on either side and the joint spaces were preserved.  Deep tendon reflexes showed 2 + and symmetric throughout including the ankle reflexes.  

In her February 2005 notice of disagreement, the Veteran stated that she had pain in both feet as a result of her heel spurs.  She related in March 2006 that she was in constant pain in the heel area and that she was unable to wear any dress shoes.  

In the October 2007 VA examination, it was determined that the Veteran had been previously misdiagnosed.  Although calcaneal spurs were diagnosed in service, the examiner stated that the examination revealed that the Veteran had Haglund 's deformity.  It was found that the Veteran had Haglund 's nodules at the lateral aspect of the Achilles' tendon.  The Veteran related that she had constant pain and could not find shoes that fit her feet.  She did not wear special shoes but she tried to wear flip flops and went bare foot most of the time.  Her daily activities were affected because of her very limited shoe wear and she was unemployed because of her migraines.  Examination revealed she had approximately 1.5 to 2 cm x 1 cm tender nodule at the lateral aspect of the insertion of the Achilles' tendon into the calcaneus.  It was a firm and very tender nodule.  She had some minor tenderness of the plantar fascia insertion into the calcaneus.  Per the examiner, the Veteran did not walk with indication of a limp but she had issues with walking in her tennis shoes and it was obviously uncomfortable for her.  X rays revealed no significant soft tissue or bony abnormality.  An assessment was given of Haglund 's or posterior Achilles' tendon bursitis, chronic.  

The Veteran was afforded another VA examination in June 2011.  During the examination, she complained of a bump on the back of heel which got sore when rubbed against.  She wore shoes that did not rub on the nodules, and she was totally nonsymptomatic and had been for some time.  The Veteran had no true flare ups, inflammatory joint disease and/or incapacitating events.  Her daily activities were not affected as long as she wore comfortable shoes.  

Examination revealed she had a 1 x 0.5 cm nodule on the Achilles tendon just above the calcaneus.  She had no tenderness that was specifically related to that particular area.  The rest of the Achilles tendon was normal.  She plantar flexed to 55 degrees and dorsiflexed to 15 degrees.  The foot supinated to 35 degrees and pronated to 20 degrees.  Repeat plantar flexion, dorsiflexion, supination, and pronation produced no indication of pain, weakness, or fatigue.  The Achilles tendon was in the vertical.  X rays revealed no significant abnormality.  

Via various statements the Veteran has expressed having right foot problems everyday and that the pain is relieved by going barefoot or by wearing flip flops.  She stated that she usually wore athletic shoes and that her disability caused difficulty walking long distances.  Per the Veteran, she experienced pain when that area of her foot is rubbed or pushed on.  

After a careful review of the evidence above, the Board finds the Veteran's right posterior Achilles tendon bursitis (Haglund's) is no more than 10 percent disabling.  In this regard, we find that her right ankle disability is no more than moderate.  Although the Veteran has a nodule on the Achilles tendon which causes pain at times and discomfort when wearing certain types of shoes, her disability is shown to be otherwise without significant functional impairment.  Examination in September 2004 revealed her gait was normal with no limitations on standing or walking except for when she wore shoes with hard backs against the Achilles tendon that rubbed the nodule.  The various examinations throughout this appeal have shown no significant abnormality of the ankle.  At most, mild tenderness has been shown.  We also note that examination in June 2011 revealed she plantar flexed to 55 degrees and dorsiflexed to 15 degrees.  The foot supinated to 35 degrees and pronated to 20 degrees.  Furthermore, repeat plantar flexion, dorsiflexion, supination, and pronation produced no indication of pain, weakness, or fatigue.  These findings are consistent with no more than moderate disability.  

The Board notes that the Veteran is competent to report pain and discomfort  See Layno v. Brown, 6 Vet. App. 465 (1994).  We have also considered the pleadings and reports, and find that the Veteran is credible in reporting the severity of her disability.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  Although the Veteran has reported ankle pain, such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  Also, the lay pleadings do not establish more than moderate impairment.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 percent rating is warranted for the Veteran's disability and no more.  

The Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code but has determined that the most appropriate diagnostic code for rating the disability is the diagnostic code assigned and that no reasonable basis exists for assigning a higher rating under another diagnostic code. We note that examination in September 2004 revealed minimal bilateral hallux valgus.  However, the Veteran is not service connected for hallux valgus.  Moreover, the Veteran does not have pes planus, weak foot, claw foot, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones; therefore, consideration of Diagnostic Codes 5276 to 5283 is not warranted.  The Board has considered limitation of motion of the ankle.  However, neither the objective nor subjective evidence suggests marked limitation of motion.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5271.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Accordingly, the claim for a rating higher than 10 percent disabling for right posterior Achilles tendon bursitis (Haglund's) is denied.  



Extraschedular Consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for her disabilities and that the manifestations of her disabilities are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

The application to reopen the claim for service connection for obstetric problems, surgery complications and pregnancy complications is granted.  

Service connection for tinnitus is denied. 

A rating of 50 percent disabling for migraines from July 17, 2003 to June 13, 2011 is granted. 

A rating higher than 50 percent disabling for migraines is denied. 

A rating higher than 10 percent disabling for right posterior Achilles tendon bursitis (Haglund's) is denied.  


REMAND

Having reopened the Veteran's claim for obstetric problems, surgery complications and pregnancy complications, we find that further development is needed for proper adjudication of the claim.  

Service treatment records reveal that the Veteran had a cesarean section with postoperative development of Staphylococcus infection which required opening of the wound and debridement for a period of several weeks.  Dr. B opined that, based upon the Veteran's reported history and the documentation contained within her service treatment records, it was more likely than not that the Veteran's condition was the result of service.  The October 2007 VA examiner stated that it was probable that the Veteran did get adhesions internally but he did not have evidence written of this but it would make sense that it did occur.  He then stated that the uterus and the ovaries have been removed since the Veteran was in service and she has not had any further problems.  

In light of the opinions above, the Board finds that further development is needed for proper ajudication.  In this regard, the evidence shows in service pregnancy complications and subsequent infection.  The record also contains a private opinion relating that the Veteran's post service complaints of pelvic pain and resulting complications are more likely than not related to service.  An opinion from a VA examiner was obtained in October 2007.  However, although the VA examiner related that the Veteran has not had any problems since removal of her uterus and ovaries, the VA examiner did not render an opinion as to whether any of the Veteran's post service obstetric complications to include the removal of the uterus and ovaries were caused by the in service complications.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i) , VA will obtain an examination or an opinion if it is necessary to decide the claim.  We find that a VA compensation and pension examination is needed for proper adjudication of the above claim.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

In addition, the law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  A claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As noted above, the Veteran has appealed the denial of an increased rating for migraines and right posterior Achilles tendon bursitis (Haglund's).  Of importance, she has asserted that it is difficult to maintain employment because of her migraines.  As such, the TDIU claim is considered to have been raised by the record and thus is a component of the instant claim.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine if her post service obstetric problems and pregnancy complications are related to service to include the in service pelvic pain and cesarean section with postoperative development of Staphylococcus infection.  The claims folder must be provided to the examiner for review.  All appropriate testing should be conducted.  

Based on a review of the claims, the examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's disability is related to service to include adhesions and the need for a hysterectomy.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, any post-service diagnoses and opinions, and testimony of the Veteran.

2. The RO must ensure that all VCAA notice obligations are satisfied concerning the claim for TDIU and adjudicate such claim, to include obtaining a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of her service-connected disabilities.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


